1/22/2015                                                                  Envelope Details


  Print this page

  Case # PD­1531­14
   Case Information
   Location                                      Court Of Criminal Appeals
   Date Filed                                    01/11/2015 08:32:06 PM
   Case Number                                   PD­1531­14
   Case Description
   Assigned to Judge
   Attorney                                      Kelly Smith
   Firm Name                                     Kelly Smith
   Filed By                                      Kelly Smith
   Filer Type                                    Not Applicable
   Fees
   Convenience Fee                               $0.00
   Total Court Case Fees                         $0.00
   Total Court Filing Fees                       $0.00
   Total Court Service Fees                      $0.00
   Total Filing & Service Fees                   $0.00
   Total Service Tax Fees                        $0.00
   Total Provider Service Fees                   $0.00
   Total Provider Tax Fees                       $0.00
   Grand Total                                   $0.00
   Payment
   Account Name                                  Kelly Smith
   Transaction Amount                            $0.00
   Transaction Response
   Transaction ID
   Order #

   Petition for Discretionary Review
   Filing Type                   EFileAndServe
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number              445179
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=ecad3bca­0846­492e­a084­5bca4e3f92fe   1/3
1/22/2015                                                                  Envelope Details

   Rejection Information
   Rejection
              Time                            Rejection Comment
   Reason
              01/22/2015                      The petition for discretionary review does not contain the identity of
   Other
              11:29:44 AM                     Judge, Parties and Counsel [Rule 68.4(a)].
   Documents
   Lead Document                                 KP PDR.pdf                                                [Original]


   eService Details
                                                                                                                          Date/Time
   Name/Email                                   Firm                     Service Type             Status      Served
                                                                                                                          Opened
   kelly smith
                              Kelly Smith                                EServe                   Sent        Yes         Not Opened
   kelly.a.smith.06@gmail.com
   Alan Curry                                                                                                             01/12/2015
                                                                         EServe                   Sent        Yes
   curry_alan@dao.hctx.net                                                                                                09:05:23 AM
   Lisa McMinn                                                                                                            01/12/2015
                                                                         EServe                   Sent        Yes
   Lisa.McMinn@SPA.texas.gov                                                                                              10:45:52 AM



   Motion ­ Extension of Time ­ PDR
   Filing Type                  EFileAndServe
   Filing Code                  Motion ­ Extension of Time ­ PDR
   Filing Description           Motion ­ Extension of Time ­ PDR
   Reference Number             445180
   Comments
   Status                       Accepted
   Accepted Date                2015­01­22 17:34:22 UTC
   Fees
   Court Fee                    $0.00
   Service Fee                  $0.00
   Documents
   Lead Document                                 phan extension pdr.pdf                             [Original]          [Transmitted]


   eService Details
                                                                                                                          Date/Time
   Name/Email                                   Firm                     Service Type             Status      Served
                                                                                                                          Opened
   kelly smith
                              Kelly Smith                                EServe                   Sent        Yes         Not Opened
   kelly.a.smith.06@gmail.com
   Alan Curry                                                                                                             01/12/2015
                                                                         EServe                   Sent        Yes
   curry_alan@dao.hctx.net                                                                                                09:42:53 AM
   Lisa McMinn                                                                                                            01/12/2015
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=ecad3bca­0846­492e­a084­5bca4e3f92fe                                  2/3
1/22/2015                                                                  Envelope Details

   Lisa.McMinn@SPA.texas.gov                                             EServe                   Sent   Yes   10:47:11 AM




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=ecad3bca­0846­492e­a084­5bca4e3f92fe                       3/3